Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 1 of 13 Pageid#: 7659




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )      Case No. 1:17CR00020-004
                                                 )
 v.                                              )              OPINION
                                                 )
 GRANDY NESTER,                                  )      By: James P. Jones
                                                 )      United States District Judge
                   Defendant.                    )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; John T. Stanford, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant has filed a motion seeking relief under 28 U.S.C. § 2255. He

has raised several claims, including an ineffective assistance of counsel claim

alleging that his counsel failed to file an appeal. The United States has filed a motion

to dismiss, to which the movant has responded. I appointed counsel and held an

evidentiary hearing limited to the appeal issue, which I took under advisement. After

reviewing the record, I will grant the motion to dismiss.

                                           I.

      After pleading guilty, Nester was sentenced by this court on June 14, 2018, to

a total term of 295 months imprisonment, consisting of 235 months on Count One

and 60 months on Count Four, to be served consecutively. Count One of the

Indictment charged Nester with conspiring to manufacture, distribute, and possess
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 2 of 13 Pageid#: 7660




with the intent to distribute 500 grams or more of a mixture and substance containing

a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers,

a Schedule II controlled substance, and using a communication facility in

committing a felony controlled substance offense, all in violation of 21 U.S.C. §§

846, 841(b)(1)(A), 843(b), (d). Count Four charged that he knowingly used and

carried in relation to, and possessed in furtherance of, a drug trafficking crime (the

crime charged in Count One), a firearm, in violation of 18 U.S.C. § 924(c).

        In his § 2255 motion, Nester contends that his trial counsel was ineffective

because he promised Nester a sentence of only 180 months, the statutory minimum

mandatory imprisonment, and failed to note an appeal. In addition, Nester argues

that the charge in Count Four is unconstitutional and that he was coerced into

pleading guilty.    He further contends that his counsel was ineffective in not

challenging the guideline sentencing range based on a two-point leadership role

enhancement and the drug purity and quantity. Finally, Nester asserts that his

counsel was ineffective because he failed to communicate with Nester about his

case.

                                         II.

        To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the United

States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)


                                         -2-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 3 of 13 Pageid#: 7661




that “the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). The petitioner bears the burden

of proving grounds for a § 2255 motion by a preponderance of the evidence. Miller

v. United States, 261 F.2d 546, 547 (4th Cir. 1958). Where the records conclusively

show that the petitioner is entitled to no relief, summary dismissal is appropriate.

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970). In addition, “vague and

conclusory allegations contained in a § 2255 petition may be disposed of without

further investigation by the District Court.” United States v. Dyess, 730 F.3d 354,

359 (4th Cir. 2013) (citation omitted).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance.   Strickland v. Washington, 466 U.S. 668, 687 (1984).          Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

of Strickland, a defendant must show that there is a reasonable probability that, but




                                          -3-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 4 of 13 Pageid#: 7662




for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. at 694.

                                         III.

                                 A. Failure to Appeal.

      I make the following findings of fact based on the evidence presented at the

hearing regarding the appeal issue and Nester’s prior testimony under oath.

      At his change of plea and sentencing hearings, Nester was represented by

retained counsel David B. Freedman, an experienced criminal defense attorney who

has practiced for more than 35 years. Before accepting his plea of guilty, Magistrate

Judge Pamela Meade Sargent asked, “Has anyone made any promises to any of you

other than those contained in the plea agreement to cause you to want to plead guilty,

Mr. Nester?” Guilty Plea Hr’g Tr. 35, ECF No. 759. Nester replied, “No, ma’am.”

Id. Judge Sargent then asked if anyone had “attempted in any way to force you to

plead guilty in this case,” to which he again replied, “No, ma’am.” Id. He further

stated that he understood the statutory maximum penalties for his offenses, as well

as the mandatory minimum 10-year sentence for Count One and the five-year

sentence for Count Four, to be served consecutively. Id. at 37-38.

      Judge Sargent further stated,

             Mr. Nester, I also want to make sure that you understand that you
      are stipulating to the application of the Sentencing Guideline 2D1.1
      which lists a base offense level for your offense at 36, and that’s based
      on a drug weight, an applicable drug weight of 1.5 kilograms of crystal
                                         -4-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 5 of 13 Pageid#: 7663




      methamphetamine or ICE. Now, you agree and you are stipulating to
      that, correct?
Id. at 39. Nester again replied, “Yes, ma’am.” Id. Judge Sargent explained that

“normally what occurs is the judge selects a sentence from within a guideline range,

and the guideline range . . . will not be determined until after a presentence report

has been completed and a sentencing hearing held.” Id. at 44. Nester indicated that

he understood. Judge Sargent further explained that “the judge has the authority in

some circumstances to depart from the guidelines and to impose a sentence that is

either more severe or less severe than the sentence called for by the guidelines.” Id.

Nester again stated that he understood.

      Judge Sargent then asked if Nester understood that “it’s entirely possible that

your sentencing under the sentencing guidelines, even within the sentencing

guideline range, will call for a sentence of incarceration of greater than the

mandatory minimum sentence that’s called for.” Id. at 45. Nester agreed. Finally,

she asked if he understood that “any sentence that’s ultimately imposed in this case

may be different from any estimate your attorney has given you,” to which Nester

replied, “Yes, ma’am.” Id. at 47.

      At the conclusion of Nester’s sentencing hearing, I advised Nester of his right

to appeal and of the deadline for filing a notice of appeal. I told him, on the record,

that the clerk would file an appeal on his behalf if requested and that he could apply



                                          -5-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 6 of 13 Pageid#: 7664




for leave to appeal without prepayment if he could not afford the cost of filing an

appeal. Sent. Hr’g Tr. 12, ECF No. 750.

      At the evidentiary hearing regarding the appeal issue, Nester testified that

immediately after his sentencing hearing, he asked Freedman to appeal because he

was upset about the length of his sentence. He stated that Freedman had told him I

was known to give mandatory minimum sentences and that he had therefore

expected a sentence of 180 months rather than a guideline sentence of 295 months.

Nester testified that Freedman had told him that he likely could not appeal because

he had waived his right to appeal in his plea agreement. Freedman assured him that

he would try to secure a government motion for reduction in sentence based on

substantial assistance, pursuant to Federal Rule of Criminal Procedure 35(b).

      Nester met with Freedman again a few hours later during a hearing before the

magistrate judge. Nester testified that he again asked Freedman about appealing,

and Freedman responded that he would look into whether Nester could appeal.

Nester was then taken to the jail. He testified that he tried to call Freedman about a

week later, but Freedman would not accept his calls.

      Nester sent several letters to Freedman after he was sentenced. His first two

letters made no mention of appealing. Two months after he was sentenced, Nester

sent a letter to Freedman asking about the status of his appeal. The letter was

returned to him three weeks later.


                                         -6-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 7 of 13 Pageid#: 7665




      Nester testified that in addition to being upset about the length of his sentence,

he wanted to appeal because his Plea Agreement had specified a base offense level

of 36, and the Presentence Investigation Report had recommended a two-point

leadership role enhancement. Freedman had filed an objection to the enhancement,

but he withdrew the objection orally at the sentencing hearing.

      Freedman testified at the hearing about his typical practice when a client asks

him to appeal. Where Freedman negotiated a plea agreement containing an appeal

waiver and the client wishes to appeal, Freedman considers it improper to note the

appeal himself. Instead, in such instances, he has provided the client with a pro se

notice of appeal form and ensured that the appeal was filed. Evidentiary Hr’g Tr.

22-23, ECF No. 835. Had Nester directed Freedman to appeal, Freedman would

have provided him a pro se motion and ensured that it was filed. Id. at 26.

      Freedman does not recall Nester asking him to appeal, nor does he recall

Nester being upset with the sentence he received.

      Freedman testified that he withdrew his objection to the two-level

enhancement because he was concerned that pursuing the objection would

jeopardize Nester’s chances of receiving a sentence reduction under Rule 36(b).

Freedman stated, “I know I would not have wanted to appeal Mr. Nester’s sentencing

because I felt like that would have ended any possibility of him getting a Rule 35 in

the future because that would be in violation of his plea agreement.” Id. at 29. More


                                         -7-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 8 of 13 Pageid#: 7666




specifically, Freedman explained that “I almost never have evidentiary hearings

before a court prior to sentencing because I’ve never known those to go well for

defendants.” Id. at 31. He stated that he had planned to focus his argument on

Nester’s level of cooperation, and he feared that the prosecutor “was going to put on

witnesses to go extensively into how active Mr. Nester was, and I felt like that would

be counter to my argument to the court that he was very cooperative and remorseful.”

Id. at 31-32. Freedman testified that he “talked to Mr. Nester about that beforehand

and he was in agreement.” Id. at 32.

      Freedman further testified that he has “never tried to predict what a sentence

would be.” Id. at 30. Freedman was in fact “concerned he might be a career offender

because he had the two felonies that he did. Id. “I told him . . . the only way he can

get under statutory minimum is through cooperation. But it is not my practice to

predict what sentence individuals can get.” Id.

      I do not find Nester’s testimony credible. I credit Freedman’s testimony that

if Nester had asked to appeal, he would have provided him a form notice of appeal

and made sure it was timely filed, in accord with his usual practice, because he

believes that it is unprofessional for him to negotiate a plea agreement with an appeal

waiver and then appeal. Additionally, the main concern was to persuade the

government to file a motion for reduction of sentence for substantial assistance under

Rule 35(b) after sentencing, and to appeal would have severely undermined that


                                         -8-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 9 of 13 Pageid#: 7667




opportunity, since it would have been a violation of the Plea Agreement. For these

reasons, I find that Nester did not ask Freedman to file an appeal on his behalf.

      When a defendant “neither instructs counsel to file an appeal nor asks that an

appeal not be taken,” I must first determine “whether counsel in fact consulted with

the defendant about an appeal.” Roe v. Flores-Ortega, 528 U.S. 470, 478 (2000).

Consulting in this context requires “advising the defendant about the advantages and

disadvantages of taking an appeal, and making a reasonable effort to discover the

defendant’s wishes.” Id. If counsel consulted with his client about filing an appeal,

his performance is unreasonable only if he failed to follow the client’s clear

instructions. If, however, he did not consult with his client, I must determine whether

that failure to consult amounts to deficient performance. The defendant also must

establish prejudice under Strickland, meaning he must show “that there is a

reasonable probability that, but for counsel’s deficient failure to consult with him

about an appeal, he would have timely appealed.” Id. at 484. “[W]hen counsel’s

constitutionally deficient performance deprives a defendant of an appeal that he

otherwise would have taken, the defendant has made out a successful ineffective

assistance of counsel claim entitling him to an appeal.” Id. “The defendant need not

show that his appeal has merit.” Gordon v. Braxton, 780 F.3d 196, 200 (4th Cir.

2015).




                                         -9-
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 10 of 13 Pageid#: 7668




      On the record before me, I find that Freedman did not consult with Nester

about filing an appeal. However, Nester has failed to show that the lack of

consultation amounted to deficient performance or that it prejudiced him. In Flores-

Ortega, the Supreme Court held that

      counsel has a constitutionally imposed duty to consult with the
      defendant about an appeal when there is reason to think either (1) that
      a rational defendant would want to appeal (for example, because there
      are nonfrivolous grounds for appeal), or (2) that this particular
      defendant reasonably demonstrated to counsel that he was interested
      in appealing.
528 U.S. at 480. Nester has not met his burden of establishing either scenario.

      There were no nonfrivolous grounds for appeal in this case, and Freedman

had no reason to think that a rational defendant in Nester’s position would want to

appeal. Because Nester had waived his right to appeal and was seeking a substantial

assistance motion, filing an appeal would have been against his interests, as

explained above. I have already found that Nester did not reasonably demonstrate

to Freedman that he was interested in appealing. Nester therefore has not satisfied

the test set forth in Flores-Ortega, and he is not entitled to relief on his claim of

ineffective assistance based on failure to appeal. I will dismiss Ground Three.

                                 B. Other Claims.

      Regarding Nester’s remaining claims, I first address Nester’s contentions that

attorney Freedman assured him he would receive a shorter sentence if he pled guilty,

and that Freedman erroneously advised him that his exposure would have been

                                        - 10 -
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 11 of 13 Pageid#: 7669




significantly greater had he not pleaded guilty. Nester’s statements under oath at his

change of plea hearing belie these assertions. He stated that no one had made any

promises to him aside from those in the Plea Agreement that had caused him to want

to plead guilty. He testified that he understood that the length of his ultimate

sentence would be up to me and could vary from any estimate that his attorney had

given him. He further testified that no one had attempted in any way to force him to

plead guilty, which clearly contradicts his assertion in his § 2255 motion that counsel

coerced him into pleading guilty.

      Absent extraordinary circumstances, “allegations in a § 2255 motion that

directly contradict the petitioner's sworn statements made during a properly

conducted Rule 11 colloquy are always palpably incredible and patently frivolous or

false.” United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005) (internal

quotation marks omitted). Moreover, I credit Freedman’s testimony that it is not his

practice to predict the length of sentence a client will receive. Nester is not entitled

to relief on Ground One, and I will grant the government’s motion to dismiss that

ground.

      In Ground Two, Nester claims that his 924(c) conviction is unconstitutional,

but he fails to explain the basis for that contention. “[V]ague and conclusory

allegations contained in a § 2255 petition may be disposed of without further




                                         - 11 -
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 12 of 13 Pageid#: 7670




investigation” by the Court. Dyess, 730 F.3d at 359–60 (citation omitted). Nester

is not entitled to relief on Ground Two, and I will dismiss that claim.

      Elsewhere in his § 2255 motion and response to the government’s motion to

dismiss, Nester contends that Freedman was ineffective in failing to challenge the

two-point leadership role enhancement or the drug purity and quantity. Nester offers

no explanation of these claims either and I will dismiss them because they are too

conclusory to warrant further investigation.

      In any event, Nester has failed to meet his burden of showing deficient

performance or prejudice under Strickland. Freedman filed an objection to the two-

level enhancement, to which the probation officer responded. Nester has offered no

evidence to contradict the probation officer’s statement of the basis for the

enhancement. Based on his testimony at the hearing, which I credit, Freedman was

justified in withdrawing his objection to the enhancement because pursuing the

objection would have jeopardized Nester’s chances of the government making a

Rule 35(b) motion. His decision not to pursue the objection does not amount to an

unprofessional error.

      Nester further alleges his counsel was ineffective because he failed to

communicate with Nester after sentencing. Aside from Nester’s own testimony, the

record contains no evidence that Nester called Freedman in the weeks following his

sentencing. While Freedman admitted at the hearing that his office does not always


                                        - 12 -
Case 1:17-cr-00020-JPJ Document 836 Filed 05/14/20 Page 13 of 13 Pageid#: 7671




document phone calls from clients, he had no recollection of Nester contacting him

and no record of such a call. I find Freedman’s testimony more credible than

Nester’s on this issue. Furthermore, Nester sent Freedman two letters which were

not returned, and neither of those letters mentioned a desire to appeal. Nester

therefore cannot show prejudice as required by Strickland because he has failed to

demonstrate that the outcome of his case would have been any different had

Freedman communicated with him after he was sentenced. I will grant the motion

to dismiss this claim.

                                        IV.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered herewith.

                                                 DATED: May 14, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                        - 13 -
